16136994DETAILED ACTION
	The previous indication of allowable subject matter is withdrawn using Toshiyuki (US 5,181,457).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments are moot in view of current rejection further in view of Mueller (US 5,538,747) and Sugimori (JP 54-17147).

Claim Objections
Claim 12 and dependent claims are objected to because of the following informalities:  
In claim 12 at line 14, “the longitudinal axis” should be “the central longitudinal axis” for consistency with “a central longitudinal axis” at line 12 and have the same scope of “a central longitudinal axis”.  
In claim 12 at lines 22-23, “a spiral manner” should be one of “a spiral motion, path, trajectory, or flight path angle of a grain by eccentrically locating the center of the rotary shaft from the center of the cylindrical retainer” to clarify what “a spiral manner” is.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn. However, a new 112(a) and 112(b) rejections are applied.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12 at lines 21-23, the recitation “a whole circumference of the passage” is not supported in the specification wherein the quotation includes both of the inner surface of the cylindrical retainer and the outer surfaces of the various protrusion edges of the rotary working device 4 and the spiral motion is within the cylindrical retain but is impossible on the outer surfaces of the edges of the rotary working device 4. The spec discloses only “circle and travel along the inner surface of the retainer” (P53:5-6) and “a spiral shape along the inner circumference circle of the cylindrical retainer 3 as indicated by R6” (P117:5-3 from the end) but no support for the recitation “circle and travel in a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 at lines 21-23, it is not clear where the support for the claimed scope “to circle and travel in a floated and fluidized state throughout a whole circumference of the passage in a spiral manner along the inner surface of the cylindrical retainer” (claim 12, lines 21-23) is in the spec because the spec discloses only “circle and travel along the inner surface of the retainer” (P53:5-6) and “a spiral shape along the inner circumference circle of the cylindrical retainer 3 as indicated by R6” (P117:5-3 from the end).
In claim 12 at line 5, “which” is not clear if it means “raw granular material” or “a cylindrical retainer”.
In claim 12 at lines 22-23, “a spiral manner” is not clear if “a spiral manner” is a spiral motion, a spiral path, a spiral trajectory, or a spiral flight path angle of a grain.
In claim 12 at line 31, “a large number” is not clear what are the upper and lower bounds of the relative term “large number” and should be a 


Claim Rejections - 35 USC § 102
The previous 35 U.S.C. 102 rejections is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 5,024,148) in view of Na (KR 101342998), Mueller (US 5,538,747) and Sugimori (JP 54-17147).

Examiner’s Conventions: 	


Regarding Claim 12, Moses discloses  
A process (processing granular materials; C3:2, Fig. 1

    PNG
    media_image1.png
    409
    427
    media_image1.png
    Greyscale
) of producing a surface-worked granular product (abrasion of grains of the material by adjacent grains; C5:22-23, Fig. 2), comprising

supplying (being “fed”; C352) raw granular material (bulk granular materials 40 fed into the hopper 26; C3:51-52, Fig. 2) to a 
(A wall 48; C4:16, Fig. 2 wherein “48” is semi-cylindrical) which (bulk granular materials 40 fed into the hopper 26; C3:51-52, Fig. 2) declines, with respect to the horizontal (the plane including the inlet of “hopper 26”; Fig. 2), toward a product takeout site (a housing discharge 60; C4:30, Fig. 2) from a raw material supply site (the inlet of “hopper 26”; Fig. 2), and having apertures (no apertures but solid surface) and
retaining sites (the internal surface area around “A processing space 62”; C4:46, Fig. 2 having “a desired spacing”; C4:61) for temporarily retaining each granule (each of “bulk granular materials 40”; C3:51-52, Fig. 2) of the granular material circling (not circling but semi-circling) and 
traveling (flowing inside “62”; Fig. 2) along an inner surface (the internally concave surface of “A wall 48”; C4:16, Fig. 2) of the retainer, the retainer having a passage (A processing space 62; C4:46, Fig. 2) for the raw granular material between the inner surface of the cylindrical retainer and a rotary working device (the assembly of “an outwardly facing surface 42”; C3:54-55 and “A wall 48”; C4:16, Fig. 2) connected to a rotary shaft (the dashed core-circle of “a drum 44”; C3:55, Fig. 2 wherein the spec discloses only that the rotational axis of the rotary shaft is eccentric to the central longitudinal axis of the retainer in Figs. 3-7, 9) extending along a central longitudinal axis (the longitudinal axis of the dashed core-circle of “a drum 44”; C3:55, Fig. 2) of the retainer, wherein the passage comprises a ring-shaped (semi-ring-shaped)
space (the semi-cylindrical space between “the surface 66 of the wall 48” and “42”; C5:2 and C3:54-55, Fig. 2) extending along the longitudinal axis,

floating (bending the stream line shown with two dashed lines of the flying “bulk granular materials 40” around “A mouth 64” and “an egress aperture 38”;C4:50 and  C3:38, Fig. 2 wherein the air through “38” blows “40” out of the top surface of “42” and the vertical gravity direction in Fig. 2) the raw granular material in the passage by suctioning (drawing the air by the boundary layer of the air on the surface of “42” through “38” due to the rotational motion of “42”; Fig. 2) air (the air by the boundary layer of the air on the surface of “42” through “38” due to the rotational motion of “42”; Fig. 2) from an upper portion (the “42” around “64” and “38”; Fig. 2) of the retainer through the apertures, thereby creating a floating granular material (one of the “bulk granular materials 40” inside “hopper 26” blown by the air drawn by the boundary layer of the air on the surface of “an outwardly facing surface 42” through the “egress aperture 38” due to the rotational motion of “42”; Fig. 2),

rotating (being “journaled”; C3:55) the rotary working device (the center shaft of “a drum 44”; C3:55, Fig. 2) to fluidize (blowing “40” by bending the stream line shown with two dashed lines of the flying “bulk granular materials 40” around “A mouth 64” and “an egress aperture 38”; C4:50 and C3:38, Fig. 2) the floating granular material and to cause the floating granular material,
thereby creating a floated and fluidized granular material (one of the abraded “bulk granular materials 40” close to “a housing discharge 60”; Fig. 2),

providing a working protrusion (cheek plates; C4:12) which extends from an outer surface (an outwardly facing surface 42; C3:54-55) of the rotary working device, and

contacting (maximizing abrading forces; C4:68 wherein the abrading force occurs when a contact exists) the floated and fluidized granular material in the passage with the working protrusion to remove foreign substances (any matter on the unwashed surface of “40”, e.g., soil, air dusts, pesticides, not an invention but contamination materials wherein the spec discloses only “foreign substances such as useless ingredients, soil, bacteria or the like adhering to the surface of the raw granular material”; P52:3-5 [and] foreign substances such as pebbles and plastics; P127:11) and to form (intended function without having a machining step using a machine, e.g., providing “plural surface-roughening tools 4a, 4b, 4c and one releasing/dispersing tool 4d in layers”, P104:12-14, Figs. 3-5, and a stacked weir member 5; P109: 2-3, Fig. 6 and forming a large number of irregular and minute scrapes by the plural surface-roughening tools) a large number of irregular and minute scrapes (the abraded surface of the smallest grain among the “bulk granular materials 40” within the processing space 62; C3:51 and C4:46, Fig. 2 herein the smallest size will be partially abraded not completely tearing the hull apart wherein the Webster defines scrape “an area of skin roughened or worn away by harsh rubbing against another surface” in the following.

    PNG
    media_image2.png
    1133
    808
    media_image2.png
    Greyscale
) (skin-like encasement; C3:2-3) of the floated and fluidized granular material without degeneration, denaturation or substantial removal of useful ingredients (removal of the hulls; C4:66 [and keeping] the meats; C4:66) so as to impart (remove a skin-like encasement from a nucleus of a grain; P3:2-3) surface characteristics (the state or condition of “a skin-like encasement”; C3:2-3) on the skin layer different from the raw granular material (bulk granular materials 40 fed into the hopper 26; C3:51-52, Fig. 2), 

	Moses discloses “a retainer”, “each granule traveling”, “a space”, “a skin layer of the floated and fluidized granular material”, and “the raw granular material” as mapped above, but is silent regarding

a cylindrical retainer having apertures 

each granule circling and traveling

a ring-shaped space 

to circle and travel in a floated and fluidized state throughout a whole circumference of the passage in a spiral manner along the inner surface of the retainer, 

wherein a polishing yield of the raw granular material is 98 to 99.8%.

	However, Na discloses, in the technically same field for “Cutting ring and cutting ring assembly for rice polishing machine having the same” (title, Figs. 5-6

    PNG
    media_image3.png
    378
    553
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    686
    543
    media_image4.png
    Greyscale
),
cylindrical retainer (90: screen; Page 12, line 26, Figs. 5-6) having apertures (the holes of “90: screen”; Page 12, line 26, Figs. 5-6)
 
each granule (each grain inside “the bottom surface 12a of the cutting passage 12” and “side surfaces 12b”; Page 9, lines 2-1 from bottom,  Fig. 6) circling (moving the rice grains in the rotational direction of the support shaft 60; Page 9, lines 15-16) and traveling (facilitate the transfer of rice grains; Page 5, lines 39-40)

a ring-shaped space (the circular gap space between “screen 90” and “12a”; Page 12, Fig. 6 above)

to circle (move the rice grains in the rotational direction of the support shaft 60; Page 9, lines 14-15, Fig. 5) and travel (discharge the milled rice grains; Page 9, lines 39-40) in a floated and fluidized state (the scattering by rotation of the cutting rings 10 and flowing of the “rice grains [inside the screen 90] in the rotational direction of the support shaft 60”; Page 9, lines 14-15, Fig. 5) throughout a whole circumference (the entire circumferences of “the cutting ring 10” and the “screen 90”; Pages 6 and 12, line 36, Fig. 6) of the passage (the gap space between “the cutting ring 10” [and] the “screen 90”; Page 6, line 36 and Page 12, line 26, Figs. 5-6) in a spiral manner (not spiral but circular motion within the screen 90; Fig. 5) along the inner surface (the inner space of “90: screen”; Page 12, line 26, Figs. 5-6) of the retainer (90: screen; Page 12, line 26, Figs. 5-6), 

wherein a polishing yield of the raw granular material is 98 to 99.8%.

	The advantage of using Na’s screen 90 is to circulate rice grain through the circular gap space between the screen 90 and the cutting rings 10, help cut the rice bran by the cutting rings 10, blow the cut rice bran out of the screen 90 and keep the machined rice grain within the screen 90.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses with Na by replacing Moses’ semi-cylindrical solid wall 48 with Na’s screen 90 in order to circulate rice grain through the circular gap space between the screen 90 and the 

Na discloses “a manner such as circular motion within the screen 90”, “a skin layer of the floated and fluidized granular material” and “the raw granular material” as mapped above, but Moses in view of Na is silent regarding

a spiral manner

wherein a polishing yield of the raw granular material is 98 to 99.8%.

	However Mueller discloses, in the same field “Method and Apparatus for the Continuous Damping of Grain” (title, Figs. 4, 5a

    PNG
    media_image5.png
    341
    555
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    343
    353
    media_image6.png
    Greyscale
 ),
a spiral manner (“an eccentric motion” from the recitation “the rotating mixed material layer (fluidised bed) into an eccentric motion”; C2:13-14, Fig. 5a wherein the flow lines of “the grain flow”, C2:12 shows eccentric motions between the bottom left rotor and the top rotor)

 	The advantage of using Mueller’s “eccentric motion” of “the grain flow” is to provide “the uniformity of water distribution on individual grains” (C1:41-42) and “The water to penetrate the outer layers to optimize the internal part of each grain for subsequent milling” (C1:46-48).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses in view of Na with Mueller by replacing Na’s concentric motion of grains with Mueller’s eccentric motion of the grain flow” in order to provide “the uniformity of water distribution on individual grains” and “The water to penetrate the outer layers to optimize the internal part of each grain for subsequent milling”.
 
Na discloses “a skin layer of the floated and fluidized granular material” and “the raw granular material” as mapped above, but Moses in view of Na and Mueller is silent regarding



	However, Sugimori discloses, in the same field for “Rapid Cooking Enriched Unpolished Rice” (title),

wherein a polishing yield (“rice of polishing yield”; Basic-Abstract, line 2) of the raw granular material (the unpolished nonglutinous rice; Basic-Abstract, line 1) is 98 to 99.8% (98.5-99.5%; Basic-Abstract, line 3).

	The advantage of using Sugimori’ rice of polishing yield” of 98.5-99.5% is for the “product to “be more nutritious than polished rice and easily prepare excellent boiled rice by mixing the unpolished rice ca. 30% in polished rice and boiling the mixt. as usual” (Basic-Abstract, lines 8-12).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses in view of Na and Mueller with Sugimori by replacing Moses’ inherent polishing yield of the bulk granular material 40 with Sugimori’ polishing yield” of 98.5-99.5% of the unpolished rice in order for the “product to “be more nutritious than polished rice and easily prepare excellent boiled rice by mixing the unpolished rice ca. 30% in polished rice and boiling the mixt. as usual”.

Regarding Claim 13, Moses in view of Na, Mueller and Sugimori discloses  
the raw granular material (Moses: the granular materials 40; C5:16-17, Fig. 2) is a granular material (Moses: the granular materials 40; C5:16-17, Fig. 2) originated from grains (Moses: C4:63) or seeds of plants.


	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satake (US 4,324,175) in view of Sugimori (JP 54-17147).

	Regarding claim 15, Satake discloses 
(the intermediately polished rice grains; Col. 3, lines 61-62) of raw granular material (unpolished rice grains Col. 1, line 47), comprising: 

a skin layer (their surfaces; Col. 3, line63) 

a large number of irregular and minute scrapes (scars on their surfaces; C3:63 wherein the spec does not have a specific shape or dimension for a scrape) formed on the skin layer without (intermediately polished rice grains; C3:61-62 wherein grains have only scars on their surfaces) degeneration (only “provided with scars on their surfaces”; C3:62-63 [and] keeping the remaining except the scars) or substantial removal (only “provided with scars on their surfaces”; C3:62-63 [and] keeping the remaining except the scars) of useful ingredients (the remnant of “the rice bran torn off the rice grains”, C3:43), 

a polishing yield (the yield of said intermediately polished rice grains from said unpolished rice grains; Abstract:5-6) of the raw granular material is 98 to 99.8% (94%; Abstract, line 7, out of range),

wherein surface characteristics (the size and shape of “scars on their surfaces”; C3:63) on the skin layer are different from the raw granular material (unpolished rice grains Col. 1, line 47),

wherein the surface-worked granular product is obtained by the process (MPEP 2115) as claimed in Claim 12.

	Satake discloses “a polishing yield of the raw granular material of 94%” as mapped above, but is silent regarding
a polishing yield of the raw granular material is 98 to 99.8%,

	However, Sugimori discloses, in the same field for “Rapid Cooking Enriched Unpolished Rice” (title),

(“rice of polishing yield”; Basic-Abstract, line 2) of the raw granular material (the unpolished nonglutinous rice; Basic-Abstract, line 1) is 98 to 99.8% (98.5-99.5%; Basic-Abstract, line 3).

	The advantage of using Sugimori’ rice of polishing yield” of 98.5-99.5% is for the “product to “be more nutritious than polished rice and easily prepare excellent boiled rice by mixing the unpolished rice ca. 30% in polished rice and boiling the mixt. as usual” (Basic-Abstract, lines 8-12).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Satake with Sugimori by replacing Satake’s’ yield of said intermediately polished rice grains of 94% with Sugimori’ polishing yield” of 98.5-99.5% of the unpolished rice in order for the “product to “be more nutritious than polished rice and easily prepare excellent boiled rice by mixing the unpolished rice ca. 30% in polished rice and boiling the mixt. as usual”.

	Regarding claim 17, Satake discloses 
A surface-worked granular product (the intermediately polished rice grains; Col. 3, lines 61-62) of raw granular material (unpolished rice grains Col. 1, line 47), comprising: 

a skin layer (their surfaces; Col. 3, line63) 

a large number of irregular and minute scrapes (scars on their surfaces; C3:63 wherein the spec does not have a specific shape or dimension for a scrape) formed on the skin layer without (intermediately polished rice grains; C3:61-62 wherein grains have only scars on their surfaces) degeneration (only “provided with scars on their surfaces”; C3:62-63 [and] keeping the remaining except the scars) or substantial removal (only “provided with scars on their surfaces”; C3:62-63) of useful ingredients (the remnant of “the rice bran  torn off the rice grains”, C3:43), 

a polishing yield (the yield of said intermediately polished rice grains from said unpolished rice grains; Abstract:5-6) of the raw granular material is 98 to 99.8% (94%; Abstract, line 7, out of range),

(the size and shape of “scars on their surfaces”; C3:63) on the skin layer are different from the raw granular material (unpolished rice grains Col. 1, line 47).

	Satake discloses “a polishing yield of the raw granular material of 94%” as mapped above, but is silent regarding
a polishing yield of the raw granular material is 98 to 99.8%,

	However, Sugimori discloses, in the same field for “Rapid Cooking Enriched Unpolished Rice” (title),

wherein a polishing yield (“rice of polishing yield”; Basic-Abstract, line 2) of the raw granular material (the unpolished nonglutinous rice; Basic-Abstract, line 1) is 98 to 99.8% (98.5-99.5%; Basic-Abstract, line 3).

	The advantage of using Sugimori’ rice of polishing yield” of 98.5-99.5% is for the “product to “be more nutritious than polished rice and easily prepare excellent boiled rice by mixing the unpolished rice ca. 30% in polished rice and boiling the mixt. as usual” (Basic-Abstract, lines 8-12).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Satake with Sugimori by replacing Satake’s’ yield of said intermediately polished rice grains of 94% with Sugimori’ polishing yield” of 98.5-99.5% of the unpolished rice in order for the “product to “be more nutritious than polished rice and easily prepare excellent boiled rice by mixing the unpolished rice ca. 30% in polished rice and boiling the mixt. as usual”.

	Regarding claim 16, Satake in view of Sugimori discloses
Processed goods (Satake: the intermediately polished rice grains; C3:61-63) comprising secondary processed goods (Satake: the intermediately polished rice grains provided with scars on their surfaces; C3:61-63) of the surface- worked granular product (Satake: the intermediately polished rice grains; Col. 3, lines 61-62) as claimed in Claim 17.


	Regarding claim 18, Satake in view of Sugimori discloses
the raw granular material (Satake: unpolished rice grains Col. 1, line 47) is a granular material (Satake: unpolished rice grains Col. 1, line 47) originating from grains (Satake: rice grains Col. 1, line 47) or seeds of plants. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YOSHIZAWA (JP-61181369), Hara (JP-61177975).

Examiner’s Suggestions: Examiner suggests, first, machining steps using machining devices, (e.g., providing “plural surface-roughening tools 4a, 4b, 4c and one releasing/dispersing tool 4d in layers”, P104:12-14, Figs. 3-5, and a stacked weir member 5; P109: 2-3, Fig. 6) before the step “forming a large number of irregular and minute scrapes” and clarify what “a spiral manner” is and the structure making “a spiral manner”, and second regarding the independent claims 15 and 17 at lines 4-5, and to avoid 35 USC 112(b) using a relative term “large” and MPEP 2115, “a large number of scrapes” is suggested, for example, to “a 
the skin layer contacting “plural surface-roughening tools and one releasing/dispersing tool in layers” and a stacked weir member” and “the large number of scrapes” formed on the skin layer by “the plural surface-roughening tools and one releasing/dispersing tool in layers” and the stacked weir member”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761